Citation Nr: 0902803	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  01-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.         

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico which denied a petition to reopen a claim for service 
connection for a low back disorder.

The Board in a November 2002 decision determined that new and 
material evidence had been received to reopen the veteran's 
claim, and thereafter remanded the underlying claim to afford 
the veteran a medical examination. In an October 2005 
decision the Board issued a denial of the claim on its 
merits.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court). The 
Court in an October 2007 memorandum decision remanded the 
case for further proceedings. The Court issued its judgment 
in this case the following month.

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.

In both the Court's order of October 2007, and through 
January 2009 correspondence from the veteran through counsel, 
the issue of whether the veteran was also seeking to reopen a 
claim of service connection for a cervical spine disorder was 
identified. The record indicates that in February 1995, 
contemporaneously with the denial of service connection for a 
low back disorder now reopened, service connection for a 
cervical spine disorder was denied.

In May 2000, the veteran submitted additional medical 
evidence, which was identified by the RO as a petition to 
reopen the previously denied claim of service connection for 
a low back disorder. In its order of October 2007, the Court 
noted that the veteran may have also been attempting to 
reopen the claim pertaining to a cervical spine disorder. 
Because that determination has not been adjudicated by the 
RO, the Board does not have jurisdiction over that issue. 
Accordingly, the issue of whether the veteran is also seeking 
to reopen the cervical spine disorder claim is REFERRED to 
the RO for appropriate action. 

 The veteran through counsel has also raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 
This claim has not been appealed to the Board, or for that 
matter adjudicated by the RO in the first instance. 38 C.F.R. 
§ 20.200 (2008); see Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  . Consequently, the claim is 
REFERRED to the RO for appropriate development and 
consideration.

REMAND

The Board remands this case in view of the determination 
provided in the Court's October 2007 memorandum decision that 
additional development measures are needed to secure all 
relevant medical evidence, and as well that a more detailed 
rationale is made available on review of several physicians' 
conflicting opinions on the etiology of the claimed low back 
disorder.  

In its decision, the Court indicates the fact that in 1978 
the veteran sustained a post-service occupational injury to 
the low back lifting heavy objects, and that the Puerto Rican 
State Insurance Fund had evaluated this injury and assigned 
an award of disability compensation. The veteran had 
identified these records to a VA examiner during a June 1997 
orthopedic examination. 

The Court held that under the duty to assist that VA had an 
obligation to contact the insurance fund and request all 
associated records of private medical treatment, decisional 
documents, or other pertinent records. See 38 U.S.C.A. § 
5103A(b) (West 2002 & Supp. 2008) (the duty to assist 
provides that VA shall make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain). See also 38 C.F.R. § 3.159(c)(2) 
(2008). The Court noted that the VA examiner's June 1997 
opinion had attached importance to the 1978 work injury as an 
intervening factor between the veteran's service and the 
current claimed disability. Also indicated was that the 
records themselves might refer to the circumstances of an in-
service injury. Thus, to ensure a comprehensive basis in the 
record to decide the appeal, the RO/AMC must attempt to 
secure these records. 

The Court also noted that the December 1994 VA examiner's 
opinion, along with his examinations dated in June 1997 and 
December 2004 ruled out any association between a low back 
disorder and the veteran's service. The VA examiner had 
reviewed the claims folder, including service and post-
service treatment history. Meanwhile, there were March 2000 
and December 2000 private physicians' statements that were 
supportive along with a May 2000 physician's letter offering 
a clinical explanation and basis in events from the veteran's 
service. The October 2005 Board decision had accepted the VA 
examiner's conclusion as the more probative given in 
significant part his review of the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request that the 
veteran provide the appropriate 
authorization and release form (VA Form 
21-4142) to obtain decisional documents 
and any supporting medical records from 
the Puerto Rican State Insurance Fund as 
to an award of disability compensation 
benefits in 1978 as the result of a work-
related back injury, and any other 
evidence identified by the veteran 
relative to the remanded claim of service 
connection for a low back disorder. Based 
on the veteran's response, the RO/AMC 
should take appropriate measures to secure 
the identified records. These development 
actions should consist of an initial 
request for the records, and if the 
records are not received, at least one 
follow-up request. If there is information 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile, then notify the veteran and his 
attorney in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. The RO/AMC's 
attention is called to the Roberson case, 
as discussed above. If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. The discussion and examination of 
medical opinion evidence therein should 
take into account all relevant guidelines 
and procedures involving the analysis of 
such evidence. Thereafter, if in order, 
the case should be returned to the Board 
for further appellate action. 

The Board reiterates that the RO/AMC should ensure that it 
takes any and all appropriate action in resolution of the 
issue presently REFERRED - whether the veteran has submitted 
new and material evidence to reopen a claim of service 
connection for a cervical spine disorder. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




